Case 3:16-cv-02372-CAB-WVG Document 119 Filed 11/20/18 PageID.2475 Page 1 of 1




                         United States District Court
                           SOUTHERN DISTRICT OF CALIFORNIA


U.S. Equal Employment Opportunity
Commission                                                 Civil Action No. 16cv2372-CAB-WVG

                                             Plaintiff,
                                      V.
PC Iron, Inc. doing business as Pacific                      JUDGMENT IN A CIVIL CASE
Coast Iron, Inc.; Does 1-10 inclusive


                                           Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
The Court enters Judgment for the Defendant PC Iron, Inc. doing business as Pacific Coast Iron, Inc..
IT IS SO ORDERED.




Date:         11/20/18                                        CLERK OF COURT
                                                              JOHN MORRILL, Clerk of Court
                                                              By: s/ A. Hazard
                                                                                   A. Hazard, Deputy
